IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


EMBREEVILLE REDEVELOPMENT, L.P.,          : No. 234 MAL 2016
                                          :
                  Respondent              :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
           v.                             :
                                          :
                                          :
THE BOARD OF SUPERVISORS OF               :
WEST BRADFORD TOWNSHIP,                   :
                                          :
                  Petitioner              :


                                     ORDER



PER CURIAM

     AND NOW, this 10th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.